Gerald J. Leibowitz, an attorney, submits an affidavit dated March 24, 1987 wherein he tenders his resignation as an attorney and counselor-at-law. Mr. Leibowitz was admitted to practice by this court on June 21, 1961.
Mr. Leibowitz indicates that he is aware of the fact that an investigation by the Grievance Committee for the Tenth Judicial District has resulted in allegations of professional misconduct, generally stated as follows: converting escrow funds to his own use totaling $25,500 and failing to return said funds to his client for a period of 10 months after he was authorized to release said funds; converting escrow funds to his own use totaling $29,500 and failing to return said funds to his client for a period of three months after he was authorized to do so; while attending and witnessing a marital settlement stipulation entered into by his client which included preparing a mortgage agreement executed by his client to secure an indebtedness of $12,000 to the client’s wife, failing to advise the client’s wife or her attorney that he had prepared a deed four days earlier conveying the client-husband’s interest in the aforementioned premises to another; converting escrow funds to his own use in the amount of $8,008.93 and failing to repay his client until nine months after the closing; and issuing checks from his attorney escrow account knowing that there were insufficient funds.
*975The respondent has indicated that his resignation is freely and voluntarily rendered, that he was not subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation, and that he would not be able to successfully defend himself on the merits if disciplinary charges were predicated upon the above alleged professional misconduct.
It should be noted that respondent was censured by this court on two prior occasions for professional misconduct. (Matter of Leibowitz, 82 AD2d 646 [1981]; Matter of Leibowitz, 102 AD2d 264 [1984].)
Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name struck from the roll of attorneys and counselors-at-law effective forthwith. Mollen, P. J., Mangano, Thompson, Bracken and Lawrence, JJ., concur.